DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Steven Douglas at 571-272-4885 if you have any questions regarding this correspondence and/or replying. 
	Please note that a proper reply requires a specific format for any amendments.  An example of making a proper amendment can be found at http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf.  
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution. 
Response to Amendment
The amendment to the claims filed on 6/3/21 is acknowledged and is noted that Applicant has stated that he is replacing all prior versions and listing of claims with a new Claim 1.  However, this is not totally compliant with the requirements of 37 CFR 1.121(c).  

Since the reply appears to be bona fide, and in the spirit of compact prosecution, the Office will consider Claim 1 (new) filed 6/3/21 as being Claim 2 (new).  Accordingly, for 
Claim 1 (cancelled).

Claim 2. (new) The Organic and Mineral Personal Home Dryer of claim 1- a fan driven, air drying appliance for marijuana buds normally processed by hanging the weed outdoors.

Specification
 The substitute specification filed 6/3/21 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the marked up copy does not appear to be based on the specification of record that was filed 1/10/19 that the Non-Final Office action mailed 4/16/20 (and re-mailed 3/17/21).  As, for example, the specification filed 1/10/19 included brief descriptions of Figures 1-16 and the substitute specification filed 6/3/21 only describes Figure 1.  Accordingly, the Office action is still based on the specification filed 1/10/19.


Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/617,621, filed January 16, 2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. Since the application was filed 
Because the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  In regard to claim 2, Applicant has merely claimed “a fan driven, air drying appliance” (line 1 and 2) and has failed to set forth any structures that make up such an appliance.  Also in regard to claim 2, the phrase “for marijuana buds normally hand processed by hanging the weed outdoors” (line 2 and 3) is narrative and should be avoided.  Clarification is respectfully requested.

Examiner wishes to direct applicant’s attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, Inventor Info Chat program titled “Claim Drafting”).
	

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2, as best understood in light of the indefinite claim language, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leavitt (US 2015/0257432).

Although not positively required by the claim language, Leavitt further discloses drying “other items” such as “herbs” (see paragraph 4), and the device of Leavitt is fully capable of drying “marijuana buds” as intended and broadly claimed in claim 2. Note also that a recited purpose or intended use must result in a structural difference (or, in the case of process claims, manipulative difference) in order to patentably distinguish a claimed invention from the prior art. If a prior art structure is capable of performing an intended use, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02. 


Response to Arguments
Applicant's arguments filed 6/3/21 have been fully considered but they are not persuasive.  In regard to Applicant’s argument that Leavitt is for drying fruits, vegetables, herbs and flowers and is not intended for drying “marijuana buds” as now claimed, the Office disagrees.  Applicant’s attention is directed to the 35 USC 102 rejection above where the Office Leavitt is fully capable of drying “marijuana buds” as intended and broadly claimed in claim 2. Note also that a recited purpose or intended use must result in a structural difference (or, in the case of process claims, manipulative difference) in order to patentably distinguish a claimed invention from the prior art.  Furthermore, the Office’s position is further supported my well settled case law of In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649